UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2007 Item 1. Report to Stockholders. ANNUAL REPORT Year Ended June 30, 2007 Portfolio 21 Message from Portfolio 21’s founders Dear Friends, Since the inception of Portfolio 21 in 1999, we have struggled with the term “sustainability”.Our definition was provided by one of our advisors, Mathis Wackernagel (co-founder of the Global Footprint Network) as well as by other progressive economists.We define sustainability as “securing people’s quality of life within the means of nature.”Talk about inconvenient truths!The truth is that sustainability places limits on us.Since our natural systems are finite, we cannot live within the means of nature if we insist upon relentless physical growth.We are currently using natural resources and services at a rate that is equivalent to a 25% overdraft or deficit.That is, we are dipping into our natural capital faster than it can renew itself.Since we currently have no way to borrow natural capital from another planet, galaxy or universe, it seems obvious that the only way to live within the means of nature is to use less. A popular notion is that we can have growth without using more natural capital.Some refer to this as sustainable development—the idea that we are a knowledge economy and that we can “dematerialize” while still improving the quality of life.This is indeed an attractive scenario, and there are many, many examples of governments, companies, and individuals that have made progress in this area.But, when we look at the big picture, the trend is still inconvenient.Modern industrial economies, no matter how high-tech, are carbon-based economies, and their predominant activity is burning material. The atmosphere is now the biggest dumping ground for the processed output flows of industrial economies.And the atmosphere is full. Unfortunately, the concept of cutting back is unattractive to most people.Not only is it interpreted as an infringement on personal freedom, but it highlights the fact that humans are not all-powerful.We cannot manufacture or invent natural capital.Cutting back is not attractive to US politicians, either.And those who understand the financial system know that it depends upon growth to fund the interest payments on all the debt we have accumulated.Introducing the concept (and reality!) of biocapacity limits into an economic system that has prided itself on its ability to generate seemingly unlimited growth is indeed awkward.Rather than embracing biocapacity limits as an 2 exhilarating challenge and opportunity for renewal, the economic establishment engages in financial one upsmanship.It is not uncommon for people who raise the issues of biocapacity limits to be labeled naïve and negative rather than realistic and honest.This refusal to accept limitations has contributed to the willingness of the press, the financial community, and government to avoid the hard task of defining sustainability in a meaningful way.The reality of sustainability is just not compatible with our global growth mentality. At Portfolio 21, when we use the term sustainability in conjunction with investing in the global economy via publicly traded stocks, we are careful to include two big caveats:1) we are referring to environmental sustainability, and 2) we are skeptical that any publicly traded corporation is sustainable.In the aggregate, the global economic system seeks lower costs and higher profit margins.To the extent that it can realize better margins through environmental measures, it will do so because there is a compelling financial case. It is much less likely that the global economic system, in the aggregate, can or will deal with social inequities.Thus, in the global economy, we believe we can identify companies that are incorporating environmental sustainability into their business strategies, giving themselves a competitive advantage in an economy that is going to be running headlong into all kinds of limits soon, if not already.However, we do not claim that we are investing in sustainable companies because we do not believe that is what we are doing.We are managing ecological risk in investment portfolios by applying rigorous environmental sustainability criteria to companies. We believe we owe it to you, our shareholders, to be honest.To speak the truth as we know it.We cannot in good conscience pretend that we are engaged in sustainable investing.To the extent that you and we choose to invest in the global economy, we believe our investment strategy is well positioned to provide competitive returns and that the companies in Portfolio 21 are better equipped to deal with the inconvenient truth—and limitations—of sustainability than those that are choosing to believe in a more convenient fantasy of unlimited biocapacity. Sincerely, Leslie Christian Carsten Henningsen Co-founder Co-founder 3 Management’s Discussion of Fund Performance: Portfolio 21 achieved an above market return relative to the MSCI World Equity Index during the past six months.Longer-term performance remained above benchmark. Since 6 3 5 Inception month 1 Years Years (9/30/99) (as of 6/30/07) return Year (avg Annual) (avg Annual) (avg Annual) Portfolio 21- Retail Class 11.37% 28.18% 17.64% 14.70% 7.98% MSCI World 9.48% 24.19% 17.30% 14.55% 5.66% Gross Expense Ratio: 1.63% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-351-4115. The Fund imposes a 2% redemption fee on shares held for less than 60 days.Performance data quoted does not reflect the redemption fee.If reflected, total return would be reduced. Global economic growth has benefited investors in all corners of the world.We have seen a much stronger correlation among the world’s equity markets over the past year than we have experienced over past decades due to the increased globalization of commerce and capital.In fact, over the past six months major U.S., European and Japanese market indices have risen in tandem to the tune of around 6%, in local currency returns.Returns calculated in U.S. dollar terms paint a different picture.Central banks in Europe have been driving up interest rates, and as a result the value of the euro and the sterling, while lack of action at the Bank of Japan has pressured the yen versus the U.S. dollar.Portfolio 21 has benefited from these events, as the fund is more heavily weighted in European currency denominated assets.These foreign currency developments could continue to work in the fund’s favor if current economic trends persist and the U.S. continues to run enormous trade and budget deficits. The International Energy Agency is forecasting energy related demand to outstrip supply into the foreseeable future, resulting in a tighter market than previously anticipated.What sectors have benefited this year?Commodity based companies outperformed during the past six months as demand and price pressure for metals, chemicals, crops and energy have remained strong.The materials and energy sectors within the MSCI World Equity Index were by far the highest returning sectors.The fund’s investment criteria exclude representation in some of these sub-sectors, which has impacted short-term performance.Consider a more important question:What sectors are most likely to prosper in the future?We believe the answer resides in solutions to 4 looming ecological dilemmas, such as biocapacity constraints and climate change.A number of technology and industrial based companies are developing innovative ways to reduce and conserve energy use and emissions.Some are even designing and marketing products with these concerns in mind.Many of these companies are profitable today and are likely to outperform in the future.Portfolio 21 is heavily invested here and our shareholders stand to potentially benefit should this continue over the long term. Beyond currencies and sectors, individual stock performance had a considerable impact on fund performance year-to-date: Nokia is the world’s leading producer and marketer of mobile phones.The company has retained and even gained top market share over the past decade.Nokia has been able to sustain consistent profitability, whereas most competitors have not.The company also happens to be one of Portfolio 21’s largest positions and a top performing stock during the first half of 2006.Shares of Nokia have returned better than 40% over the past six months.Nokia incorporates lifecycle thinking into its operations to ensure minimal environmental impact, beginning with the extraction of raw materials and ending with recycling, waste treatment, and the reintroduction of recovered materials into the economic system. Siemens manufactures a wide-range of industrial products.The company builds locomotives, traffic control systems, and automotive electronics and engineers electrical power plants.Siemens has been embroiled in a bribery scandal that has ultimately led to the resignation of the Chairman and Chief Executive.The company is working on rebuilding its reputation and trust amongst government officials and the public.On the other hand, the previous CEO restructured the company to be the more efficient and profitable enterprise it has proven to be over the past six months.Investors have applauded and driven the stock up more than 40% in the first half of this year.Siemens offers a variety of products and services contributing to environmental solutions, such as high efficiency lighting; alternative energy systems based on biomass, wind and hydrogen fuel cells; and mass transit equipment such as light rail trains.While Siemens has significant work to do, it has awareness of ecological issues and focused strategies to address them. Teijin, headquartered in Japan, is one of the largest producers of polyester fiber in the world.The company had a rough third quarter as weak performance in the plastics and films segments, combined with higher raw material prices, hurt the bottom line.On the bright side, Teijin moved to strengthen its presence in the fast growing carbon fiber market and announced plans to make it a core business.While lowering production costs and raising productivity remain key tasks, the trend toward lighter vehicle bodies is stimulating a need for carbon fibers for use in vehicle hoods and parts, notably driveshafts and other drive parts. Carbon fibers are also used as reinforcement materials in the fuel tanks of hydrogen-powered cars and natural gas-powered trucks, both of which are 5 attracting increasing attention as viable environment-friendly alternatives to conventional vehicles. Staples latest quarterly performance was a bit sub par, but the company remains a core long-term holding.It continues to dominate the office products sector while increasing market share, margins and earnings.Part of the reason for the company’s supremacy is its industry-leading environmental performance.Staples is participating in the Paper Working Group, which is developing an impressive tool for the environmental evaluation of paper products and aims to make environmentally preferable paper products more accessible and affordable.The company offers recycling programs for a variety of products it retails and is a Plug into eCycling partner to increase electronics recycling.Staples also recognizes its global warming impact and is running internal initiatives to reduce energy use and support renewable power, as well as participating in several external groups. The information above represents the opinions of Progressive Investment Management Corporation, is subject to change, and any forecasts made cannot be guaranteed. The Fund’s environmental policy could cause it to make or avoid investments that could result in the portfolio underperforming similar funds that do not have an environmental policy. Portfolio 21 invests in foreign securities, which are subject to the risks of currency fluctuations, political and economic instability and differences in accounting standards. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. Please see the following annual report for the fund’s holdings as of June 30, 2007. The MSCI World Equity Index is a free float-adjusted market capitalization index that is designed to measure global developed market equity performance.You cannot invest directly in an index. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the Fund including investment objectives, risks, charges and expenses. The Fund is distributed by Quasar Distributors, LLC(8/07) 6 Portfolio 21 PORTFOLIO HOLDINGS BY COUNTRY at June 30, 2007 (Unaudited) Portfolio Holdings Percent of Net Assets Australia $ 3,310,166 1.38 % Austria 2,045,428 0.85 % Belgium 2,498,926 1.04 % Canada 1,223,961 0.51 % China 437,640 0.18 % Denmark 12,323,202 5.14 % Finland 7,567,781 3.15 % France 5,015,176 2.09 % Germany 20,155,040 8.40 % Hong Kong 888,509 0.37 % Italy 2,768,797 1.15 % Japan 24,983,758 10.41 % Netherlands 1,819,760 0.76 % NewZealand 259,245 0.11 % Norway 3,010,366 1.25 % Singapore 206,650 0.09 % Spain 3,371,079 1.41 % Sweden 29,730,523 12.39 % Switzerland 15,082,860 6.29 % United Kingdom 29,239,688 12.19 % United States 78,122,354 32.56 % Liabilities in Excess of Other Assets (4,129,521 ) (1.72 )% Total $ 239,931,388 100.00 % EXPENSE EXAMPLE for the Six Months Ended June 30, 2007 (Unaudited) As a shareholder of the Portfolio 21 Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/07 –6/30/07). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee. You will be charged a redemption fee equal to 2.00% of 7 Portfolio 21 EXPENSE EXAMPLE (Unaudited), Continued the net amount of the redemption if you redeem your shares less than 60 calendar days after you purchase them. Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee.Currently, the advisor is paying the IRA annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory, shareholder servicing, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 8 Portfolio 21 EXPENSE EXAMPLE (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/07 6/30/07 1/1/07 – 6/30/07* Retail Class Actual $ 1,000 $ 1,114 $ 7.86 Hypothetical (5% annual return before expenses) $ 1,000 $ 1,017 $ 7.50 Beginning Ending Expenses Paid Account Value Account Value During the Period 3/30/07 6/30/07 3/30/07 –6/30/07** Institutional Class ^ Actual $ 1,000 $ 1,062 $ 3.15 Hypothetical (5% annual return before expenses) $ 1,000 $ 1,010 $ 3.07 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.50% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). ^ Class I shares have been offered since March 30, 2007. ** Expenses are equal to the Fund’s annualized expense ratio for the March 30, 2007 through June 30, 2007 period of 1.20% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 93/365 (to reflect the three month period). 9 Portfolio 21 – Retail Class Value of $10,000 vs MSCI World Index and S&P 500 Index Average Annual Total Return Period Ended June 30, 2007 1 Year 28.18 % 5 Year 14.70 % Since Inception (9/30/99) 7.98 % This chart illustrates the performance of a hypothetical $10,000 investment made on September 30, 1999 (the “Fund’s inception”), and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption of fees. As of June 30, 2007, the S&P 500 Index returned 20.59%, 10.71% and 3.74% for the one-year, five-year and since inception periods, respectively. As of June 30, 2007, the MSCI World Index returned 24.19%, 14.55% and 5.66% for the one-year, five-year and since inception periods, respectively. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more of less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-351-4115. The Fund imposes a 2% redemption fee on shares held for less than 60 days. The MSCI World Index measures performance for a diverse range of developed country global stock markets, including U.S., Canada, Europe, Australia, New Zealand and the Far East.The index reflects the reinvestment of distributions, if any, but does not reflect fees, brokerage commissions, or other costs of investing. The S&P 500 Index is a broad based index of 500 stocks, which is widely recognized as representative of the equity market in general. The index is unmanaged and returns include reinvested dividends. One cannot invest directly in an index. 10 Portfolio 21 – Institutional Class Value of $10,000 vs MSCI World Index and S&P 500 Index Average Annual Total Return Period Ended June 30, 2007 Since Inception (3/30/07) 6.18 % This chart illustrates the performance of a hypothetical $10,000 investment made on March 30, 2007 (the “inception”), and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption of fees. As of June 30, 2007, the S&P 500 Index returned 6.28% for the inception period. As of June 30, 2007, the MSCI World Index returned 6.71% for the inception period. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more of less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-351-4115. The Fund imposes a 2% redemption fee on shares held for less than 60 days. The MSCI World Index measures performance for a diverse range of developed country global stock markets, including U.S., Canada, Europe, Australia, New Zealand and the Far East.The index reflects the reinvestment of distributions, if any, but does not reflect fees, brokerage commissions, or other costs of investing. The S&P 500 Index is a broad based index of 500 stocks, which is widely recognized as representative of the equity market in general. The index is unmanaged and returns include reinvested dividends. One cannot invest directly in an index. 11 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2007 Shares Value COMMON STOCKS: 90.4% Automobiles & Components: 0.7% 11,625 Ballard Power Systems, Inc. (Canada) (a) $ 62,426 16,500 Fuel Systems Solutions, Inc. (United States) (a) 273,570 10,000 Johnson Controls, Inc. (United States) 1,157,700 55,825 Quantum Fuel Systems Technologies Worldwide, Inc. (United States) (a) 87,087 1,580,783 Banks: 6.1% 70,000 Dexia - Brussels Exchange (Belgium) 2,186,529 10,000 Dexia - Paris Exchange (Belgium) 312,397 60,000 ForeningsSparbanken AB (Sweden) 2,167,529 285,000 HSBC Holdings PLC (United Kingdom) 5,218,490 310,000 UniCredito Italiano SpA (Italy) 2,768,798 96,000 Westpac Banking Corp. (Australia) 2,084,618 14,738,361 Capital Goods: 13.0% 5,500 Acciona SA (Spain) 1,496,264 240,000 Atlas Copco AB - Class A (Sweden) 3,997,502 3,000 Energy Conversion Devices, Inc. (United States) (a) 92,460 121,800 JM AB (Sweden) 3,684,997 45,000 Kurita Water Industries Ltd (Japan) 1,412,823 150,000 Mitsubishi Electric Corp. (Japan) 1,389,522 10,600 Plug Power, Inc. (United States) (a) 33,284 18,000 Schneider Electric SA (France) 2,521,949 34,000 Siemens AG - Registered Shares (Germany) 4,868,857 87,000 Skanska AB - Class B (Sweden) 1,862,980 213,300 SKF AB - Class B (Sweden) 4,462,887 12,000 Suntech Power Holdings Co., Ltd. - ADR (China) (a) 437,640 26,000 Trex Co., Inc. (United States) (a) 510,380 41,900 Vestas Wind Systems A/S (Denmark) (a) 2,749,571 40,750 Volvo AB - ADR (Sweden) 810,518 37,500 Volvo AB - Class B (Sweden) 745,593 31,077,227 Commercial Services & Supplies: 1.3% 150,000 Biffa PLC (United Kingdom) 812,953 43,800 Herman Miller, Inc. (United States) 1,384,080 100,000 Tomra Systems ASA (Norway) 872,713 3,069,746 Consumer Durables & Apparel: 7.5% 100,000 Barratt Developments Plc (United Kingdom) 1,982,223 102,000 Electrolux AB - Class B (Sweden) 2,415,038 The accompanying notes are an integral part of these financial statements. 12 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2007, Continued Shares Value Consumer Durables & Apparel (Continued) 54,000 Husqvarna AB - Class A (Sweden) $ 762,406 180,000 Husqvarna AB - Class B (Sweden) 2,548,054 30,000 Interface, Inc. - Class A (United States) 565,800 43,000 Koninklijke Philips Electronics NV - ADR (Netherlands) 1,819,760 35,000 Matsushita Electric Industrial Co. Ltd. (Japan) 693,601 36,000 Nike, Inc. (United States) 2,098,440 105,000 Sharp Corp. (Japan) 1,990,537 35,200 Shimano, Inc. (Japan) 1,207,184 35,000 Sony Corp. - ADR (Japan) 1,797,950 17,880,993 Diversified Financials: 3.3% 2,600 Deutsche Bank AG (Germany) 376,324 26,000 Deutsche Bank AG - GDR (Germany) 3,762,919 64,000 UBS AG - GDR (Switzerland) 3,840,640 7,979,883 Food & Staples Retailing: 2.4% 120,000 Alliance Boots PLC (United Kingdom) 2,744,689 50,000 United Natural Foods, Inc. (United States) (a) 1,329,000 40,000 Whole Foods Market, Inc. (United States) 1,532,000 10,187 Wild Oats Markets, Inc. (United States) (a) 170,734 5,776,423 Health Care Equipment & Services: 2.2% 75,000 Baxter International, Inc. (United States) 4,225,500 30,000 Olympus Corp. (Japan) 1,170,432 5,395,932 Household & Personal Products: 0.6% 60,000 Kao Corp.(Japan) 1,553,484 Insurance: 4.8% 135,000 Aviva PLC (United Kingdom) 2,004,038 375,000 Friends Provident PLC (United Kingdom) 1,342,353 9,000 Muenchener Rueckversicherungs AG (Germany) 1,650,520 125,000 Sompo Japan Insurance, Inc. (Japan) 1,528,840 138,000 Storebrand ASA (Norway) 2,137,652 32,000 Swiss Reinsurance (Switzerland) 2,918,404 11,581,807 Materials: 9.8% 19,000 Air Liquide (France) 2,493,227 24,900 Air Products & Chemicals, Inc. (United States) 2,001,213 16,000 Linde AG (Germany) 1,925,026 34,000 Novozymes A/S - Class B (Denmark) 3,940,667 50,000 Praxair, Inc. (United States) 3,599,500 43,000 Schnitzer Steel Industries, Inc. (United States) 2,061,420 107,000 Stora Enso OYJ - R Shares (Finland) 2,013,244 The accompanying notes are an integral part of these financial statements. 13 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2007, Continued Shares Value Materials (Continued) 161,790 Svenska Cellulosa AB - Class B (Sweden) $ 2,705,606 500,000 Teijin Ltd. (Japan) 2,734,731 23,474,634 Media: 1.1% 100,000 British Sky Broadcasting Group Plc (United Kingdom) 1,282,116 60,000 EMI Group PLC (United Kingdom) 321,460 80,000 Reed Elsevier PLC (United Kingdom) 1,033,915 2,637,491 Pharmaceuticals & Biotechnology: 5.7% 110,200 Bristol-Myers Squibb Co. (United States) 3,477,912 80,000 Novartis AG (Switzerland) 4,491,247 13,800 Novo-Nordisk A/S - ADR (Denmark) 1,499,508 38,000 Novo-Nordisk A/S - Class B (Denmark) 4,133,456 13,602,123 Real Estate: 1.6% 75,000 British Land Co. PLC (United Kingdom) 2,006,948 39,870 Potlatch Corp. (United States) 1,716,403 3,723,351 Retailing: 4.6% 32,000 Hennes & Mauritz AB - Class B (Sweden) 1,892,033 700,000 Kingfisher PLC (United Kingdom) 3,170,630 100,000 Marks & Spencer Group Plc (United Kingdom) 1,255,912 195,000 Staples, Inc. (United States) 4,627,350 10,945,925 Semiconductors & Semiconductor Equipment: 3.5% 31,000 Advanced Micro Devices, Inc. (United States) (a) 443,300 105,000 Applied Materials, Inc. (United States) 2,086,350 135,000 Intel Corp. (United States) 3,207,600 124,000 STMicroelectronics NV - ADR (Switzerland) 2,379,560 7,223 Verigy Ltd (Singapore) (a) 206,650 8,323,460 Software & Services: 0.8% 49,000 Adobe Systems, Inc. (United States) (a) 1,967,350 Technology Hardware & Equipment: 12.1% 105,210 Agilent Technologies, Inc. (United States) (a) 4,044,272 74,350 Canon, Inc. (Japan) 4,360,109 92,000 Dell, Inc. (United States) (a) 2,626,600 42,000 Ericsson Telephone Co. - ADR (United States) 1,675,380 62,300 Hewlett-Packard Co. (United States) 2,779,826 46,000 International Business Machines Corp. (United States) 4,841,500 100,000 NEC Corp. (Japan) 514,811 The accompanying notes are an integral part of these financial statements. 14 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2007, Continued Shares/ Principal Amount Value Technology Hardware & Equipment (Continued) 197,600 Nokia OYJ - ADR (Finland) $ 5,554,536 2,350 Nortel Networks Corp. (Canada) (a) 56,518 30,000 Ricoh Co., Ltd. (Japan) 694,091 7,000 Sunpower Corp. - Class A (United States) (a) 441,350 78,900 Xerox Corp. (United States) (a) 1,458,072 29,047,065 Telecommunication Services: 1.9% 300,000 BT Group PLC (United Kingdom) 1,996,664 3,300 Swisscom AG (Switzerland) 1,128,207 9,525 Swisscom AG - ADR (Switzerland) 324,802 315,000 Telstra Corp., Ltd. (Australia) 1,225,548 4,675,221 Transportation: 3.8% 16,000 Canadian Pacific Railway Ltd (Canada) (a) 1,105,017 87,386 Deutsche Post AG (Germany) 2,828,775 370 East Japan Railway Co. (Japan) 2,850,928 80,000 Mitsui OSK Lines Ltd. (Japan) 1,084,714 375,000 MTR Corp. (Hong Kong) 888,509 23,000 National Express Group (United Kingdom) 489,615 9,247,558 Utilities: 3.6% 70,000 National Grid PLC (United Kingdom) 1,036,920 40,000 Oest Elektrizitats (Austria) 2,045,428 24,000 Ormat Technologies, Inc. (United States) 904,320 40,000 Red Electrica De Espana (Spain) 1,874,815 92,000 Severn Trent PLC (United Kingdom) 2,540,764 40,049 Trustpower Ltd (New Zealand) 259,245 8,661,492 TOTAL COMMON STOCKS (Cost $158,669,213) 216,940,309 PREFERRED STOCKS: 2.0% Household & Personal Products: 2.0% 90,000 Henkel KGaA 4,742,619 TOTAL PREFERRED STOCKS (Cost $2,809,414) 4,742,619 SHORT-TERM INVESTMENTS: 9.3% Certificates of Deposit: 1.0% New Resource Bank $ 100,000 4.150%, 12/21/2007 100,000 300,000 4.500%, 02/21/2008 300,000 300,000 4.400%, 04/24/2008 300,000 Permaculture 24,285 1.000%, 03/27/2008 24,285 Self-Help Credit Union 100,000 4.960%, 08/20/2007 100,000 Shorebank 285,000 4.580%, 08/17/2007 285,000 200,000 4.350%, 10/18/2007 200,000 95,000 4.470%, 11/08/2007 95,000 100,000 4.530%, 11/30/2007 100,000 200,000 4.450%, 02/14/2008 200,000 100,000 4.450%, 02/28/2008 100,000 300,000 4.380%, 03/27/2008 300,000 200,000 4.530%, 04/24/2008 200,000 The accompanying notes are an integral part of these financial statements. 15 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2007, Continued Shares/ Principal Amount Value Certificates of Deposit (Continued) $ 95,000 3.941%, 07/20/2008 $ 95,000 Wainwright 100,000 4.360%, 01/18/2008 100,000 2,499,285 Money Market: 8.3% 19,878,696 Fidelity Money Market Portfolio 19,878,696 TOTAL SHORT-TERM INVESTMENTS (Cost $22,377,981) 22,377,981 TOTAL INVESTMENTS IN SECURITIES: 101.7% (Cost $183,856,608) 244,060,909 Liabilities in Excess of Other Assets: (1.7)% (4,129,521 ) TOTAL NET ASSETS: 100.0% $ 239,931,388 ADR American Depository Receipt GDR Global Depository Receipt (a) Non-income producing security. Percent of Country Net Assets Australia 1.38 % Austria 0.85 % Belgium 1.04 % Canada 0.51 % China 0.18 % Denmark 5.14 % Finland 3.15 % France 2.09 % Germany 8.40 % Hong Kong 0.37 % Italy 1.15 % Japan 10.41 % Netherlands 0.76 % NewZealand 0.11 % Norway 1.25 % Singapore 0.09 % Spain 1.41 % Sweden 12.39 % Switzerland 6.29 % United Kingdom 12.19 % United States 32.56 % Liabilities in Excess of Other Assets (1.72 )% 100.00 % The accompanying notes are an integral part of these financial statements. 16 Portfolio 21 STATEMENT OF ASSETS AND LIABILITIES at June 30, 2007 ASSETS Investments in securities, at value (cost $183,856,608) (Note 2) $ 244,060,909 Cash 2,921 Receivables: Dividends and interest 448,646 Fund shares sold 938,319 Prepaid expenses 32,602 Total assets 245,483,397 LIABILITIES Payables: Investment securities purchased 5,007,827 Fund shares redeemed 169,989 Investment advisory fees (net) 175,512 Administration fees 18,770 Custody fees 15,772 Fund accounting fees 10,435 Transfer agent fees 12,511 Distribution fees 112,254 Chief compliance officer fees 834 Other accrued expenses 28,105 Total liabilities 5,552,009 NET ASSETS $ 239,931,388 COMPONENTS OF NET ASSETS Paid-in capital $ 177,809,174 Undistributed net investment income 1,824,782 Accumulated net realized gain on investments and foreign currency transactions 88,103 Net unrealized appreciation on investments 60,204,301 Net unrealized appreciation of foreign currency, and translation of other assets and liabilities in foreign currency 5,028 Net assets $ 239,931,388 Retail Class Net assets $ 172,222,327 Shares issued and outstanding (Unlimited number of shares authorized without par value) 4,712,840 Net asset value, offering price, and redemption price per share $ 36.54 Institutional Class: Net assets $ 67,709,061 Shares issued and outstanding (Unlimited number of shares authorized without par value) 1,851,473 Net asset value, offering price, and redemption price per share $ 36.57 The accompanying notes are an integral part of these financial statements. 17 Portfolio 21 STATEMENT OF OPERATIONS For the year ended June 30, 2007 INVESTMENT INCOME Dividends (net of foreign withholding tax of $574,968) $ 3,743,184 Interest 782,295 Total investment income 4,525,479 EXPENSES (Note 3) Investment advisory fees 1,689,416 Distribution fees 399,550 Administration fees 221,988 Fund accounting fees 83,687 Custody fees 73,310 Transfer agent fees 44,359 Registration fees 34,031 Reports to shareholders 27,546 Miscellaneous expense 25,706 Audit fees 23,187 Trustee fees 12,923 Legal fees 12,277 Chief compliance officer fees 5,000 Insurance expense 2,612 Total expenses 2,655,592 Less:fees waived (120,444 ) Net expenses 2,535,148 Net investment income 1,990,331 REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized gain on investments and foreign currency transactions 48,443 Change in net unrealized appreciation on investments 39,849,712 Change in net unrealized appreciation of foreign currency, and translation of other assets and liabilities in foreign currency 3,378 Net realized and unrealized gain on investments and foreign currency transactions 39,901,533 Net increase in net assets resulting from operations $ 41,891,864 The accompanying notes are an integral part of these financial statements. 18 (This Page Intentionally Left Blank.) 19 Portfolio 21 STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended Year Ended June 30, June 30, August 31, 2007 2006 2005 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ 1,990,331 $ 1,506,651 $ 637,807 Net realized gain on investments and foreign currency transactions 48,443 1,784,506 59,209 Change in net unrealized appreciation on investments 39,849,712 10,336,133 9,610,992 Change in net unrealized appreciation of foreign currency, and translation of other assets and liabilities in foreign currency 3,378 — — Net increase in net assets resulting from operations 41,891,864 13,627,290 10,308,008 DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Class (1,548,567 ) (561,957 ) (265,510 ) Institutional Class — — — From net realized gain: Retail Class (1,444,815 ) (212,750 ) — Institutional Class — — — Total distributions to shareholders (2,993,382 ) (774,707 ) (265,510 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class (a) (b) 14,975,721 18,591,167 26,836,993 Net increase in net assets derived from net change in outstanding shares - Institutional Class (c) 66,225,856 — — Total increase in net assets from capital share transactions 81,201,577 18,591,167 26,836,993 Total increase in net assets 120,100,059 31,443,750 36,879,491 NET ASSETS Beginning of period 119,831,329 88,387,579 51,508,088 End of period $ 239,931,388 $ 119,831,329 $ 88,387,579 Undistributed net investment income $ 1,824,782 $ 1,441,139 $ 500,260 The accompanying notes are an integral part of these financial statements. 20 Portfolio 21 STATEMENTS OF CHANGES IN NET ASSETS, Continued (a)Summary of capital share transactions for Retail shares is as follows: Year Ended Period Ended Year Ended June 30, 2007 June 30, 2006 August 31, 2005 Shares Value Shares Value Shares Value Shares sold 2,827,936 $ 93,763,181 1,129,424 $ 31,752,443 1,388,264 $ 34,221,777 Shares issued in reinvestment of distributions 87,541 2,862,594 27,332 731,133 10,084 252,894 Shares redeemed (b) (2,327,433 ) (81,650,054 ) (499,132 ) (13,892,409 ) (311,287 ) (7,637,678 ) Net increase 588,044 $ 14,975,721 657,624 $ 18,591,167 1,087,061 $ 26,836,993 (b)Net of redemption fees of $3,013, $6,226 and $5,074 respectively. (c)Summary of capital share transactions for Institutional shares is as follows: Period Ended Period Ended Year Ended June 30, 2007 (d) June 30, 2006 August 31, 2005 Shares Value Shares Value Shares Value Shares sold 1,861,715 $ 66,598,502 — $ — — $ — Shares issued in reinvestment of distributions — Shares redeemed (10,242 ) (372,646 ) — Net increase 1,851,473 $ 66,225,856 — $ — — $ — (d)Institutional shares have been offered since March 30, 2007. The accompanying notes are an integral part of these financial statements. 21 Portfolio 21 FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period Retail Class Year Period Ended Ended Year Ended August 31, June 30, June 30, 2007 2006 2005 2004 2003 2002 Net asset value, beginning of period/year $ 29.05 $ 25.49 $ 21.64 $ 19.47 $ 16.67 $ 19.52 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) 0.32 0.37 0.18 0.08 0.02 (0.05 ) Net realized and unrealized gain (loss) on investments 7.79 3.41 3.77 2.13 2.79 (2.67 ) Total from investment operations 8.11 3.78 3.95 2.21 2.81 (2.72 ) LESS DISTRIBUTIONS: From net investment income (0.32 ) (0.16 ) (0.10 ) (0.04 ) — — From net realized gain (0.30 ) (0.06 ) — — (0.02 ) (0.13 ) Total distributions (0.62 ) (0.22 ) (0.10 ) (0.04 ) (0.02 ) (0.13 ) Paid-in capital from redemption fees (Note 2) — * — * — * — * 0.01 — Net asset value, end of period/year $ 36.54 $ 29.05 $ 25.49 $ 21.64 $ 19.47 $ 16.67 Total return 28.18 % 14.88 %^ 18.27 % 11.36 % 16.90 % (14.04 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ 172.2 $ 119.8 $ 88.4 $ 51.5 $ 22.5 $ 15.2 RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed 1.57 % 1.63 %+ 1.69 % 1.90 % 2.17 % 2.42 % After fees waived and expenses absorbed 1.50 % 1.50 %+ 1.50 % 1.50 % 1.50 % 1.50 % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed 0.99 % 1.60 %+ 0.71 % 0.02 % (0.52 )% (1.27 )% After fees waived and expenses absorbed 1.06 % 1.73 %+ 0.90 % 0.42 % 0.15 % (0.35 )% Portfolio turnover rate 0 % 4 %^ 1 % 4 % 10 % 8 % * Less than $.01 per share. ^ Not annualized + Annualized The accompanying notes are an integral part of these financial statements. 22 Portfolio 21 FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period Institutional Class Period Ended June 30, 2007* Net asset value, beginning of period $ 34.44 INCOME FROM INVESTMENT OPERATIONS: Net investment income 0.16 Net realized and unrealized gain on investments 1.97 Total from investment operations 2.13 LESS DISTRIBUTIONS: From net investment income — From net realized gain — Total distributions — Paid-in capital from redemption fees (Note 2) — Net asset value, end of period $ 36.57 Total return 6.18 %^ RATIOs/SUPPLEMENTAL DATA: Net assets, end of period (millions) $ 67.7 RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed 1.23 %+ After fees waived and expenses absorbed 1.20 %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed 2.28 %+ After fees waived and expenses absorbed 2.31 %+ Portfolio turnover rate 0 %^ * Institutional shares have been offered since March 30, 2007. ^ Not annualized + Annualized The accompanying notes are an integral part of these financial statements. 23 Portfolio 21 NOTES TO FINANCIAL STATEMENTS June 30, 2007 NOTE 1 – ORGANIZATION Portfolio 21 (the “Fund”) is a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on September 30, 1999. The Fund offers Retail and Institutional shares.Institutional shares are offered primarily for direct investment by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations and corporations.Each class of shares has equal rights as to earnings and assets except that each class bears different distribution expenses.Each class of shares has exclusive voting rights with respect to matters that affect just that class.Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The investment objective of the Fund is to seek long-term growth of capital.The Fund seeks to achieve its objective by investing primarily in common stocks of domestic and foreign companies ofany size market capitalization that satisfy certain environmental sustainability criteria. On June 20, 2006 the Trust’s board of trustees approved a change in the Fund’s fiscal year-end from August 31 to June 30, effective with the ten-month period ending June 30, 2006. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), and Small CapSM exchanges are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between 24 Portfolio 21 NOTES TO FINANCIAL STATEMENTS June 30, 2007, Continued the last quoted closing bid and asked price will be used.Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of June 30, 2007, the Fund did not hold fair valued securities as described above. Short-term securities that have maturities of less than 60 days are valued at amortized cost, which when combined with accrued interest, approximates market value. The Fund may invest substantially in securities traded on foreign exchanges (see “Foreign Currency” below).Investments that are primarily traded on foreign exchanges are generally valued at the preceding closing values of such securities on their respective exchanges, or if there were no transactions on such day, at the mean between the bid and asked prices. The Trust has selected FT InteractiveData (“FTID”) to provide fair value pricing data with respect to certain security holdings held by certain Funds. The use of this third-party pricing service is designed to capture events occurring after a foreign exchange closes that may affect the value of certain holdings of certain Fund’s securities traded on those foreign exchanges. B. Foreign Currency.Investment securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollar amounts at the date of valuation. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions. The Fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss from investments. 25 Portfolio 21 NOTES TO FINANCIAL STATEMENTS June 30, 2007, Continued The Fund reports net realized foreign exchange gains or losses that arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign exchange gains and losses arise from changes in the fair values of assets and liabilities, other than investments in securities at fiscal period end, resulting from changes in exchange rates. C. Federal Income Taxes. The Fund has elected to be taxed as “regulated investment company” and intends to distribute substantially all taxable income to its shareholders and otherwise comply with the provisions of the Internal Revenue Code applicable to regulated investment companies.Therefore, no provision for federal income taxes or excise taxes has been made. In order to avoid imposition of the excise tax applicable to regulated investment companies, the Fund intends to declare each year as dividends in each calendar year at least 98% of its net investment income (earned during the calendar year) and 98% of its net realized capital gains (earned during the twelve months ended October 31) plus undistributed amounts, if any, from prior years. Under current tax laws, losses after October 31 may be deferred and treated as occurring on the first business day of the following fiscal year.The Fund had Post-October currency losses of $50,893. D. Security Transactions and Investment Income.Investment securities transactions are accounted for on the trade date.Gains and losses realized on sales of securities are determined on a first in, first out basis.Discounts/premiums on debt securities purchased are accreted/amortized over the life of the respective securities using the effective interest method.Dividend income is recorded on the ex-dividend date.Interest income is recorded on an accrual basis. Other non-cash dividends are recognized as investment income at the fair value of the property received. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the country’s tax rules and rates. E. Distributions to Shareholders.Distributions to shareholders from net investment income and net realized gains on securities for the Fund normally, which are determined in accordance with income tax 26 Portfolio 21 NOTES TO FINANCIAL STATEMENTS June 30, 2007, Continued regulations, are declared and paid on an annual basis.Distributions are recorded on the ex-dividend date. F. Use of Estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amount of revenue and expenses during the reporting period.Actual results could differ from those estimates. G. Share Valuation. The net asset value (“NAV”) per share of the Fund is calculated by dividing the sum of the value of the securities held by the Fund, plus cash or other assets, minus all liabilities (including estimated accrued expenses) by the total number of shares outstanding for the Fund, rounded to the nearest cent.The Fund’s shares will not be priced on the days on which the NYSE is closed for trading.The offering and redemption price per share for the Fund is equal to the Fund’s net asset value per share.The Fund charges a 2.00% redemption fee on shares held less than 60 days.This fee is deducted from the redemption proceeds otherwise payable to the shareholder.The Fund retains the fee charged as paid-in-capital and such fees become part of the Fund’s daily NAV calculation. H. Reclassification of Capital Accounts.Accounting principles generally accepted in the United States of America require that certain components of the net assets relating to permanent differences be reclassified betweenfinancial and tax reporting.These reclassifications have no effect on the net assets or net assets per value per share.For the year ended June 30, 2007, the Fund decreased accumulated net investment income by $58,121 and increased accumulated capital gains by $58,121 due to certain permanent book and tax differences.Net assets were not affected by the change. I. Guarantees and Indemnifications. In the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses.The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred.However, based on experience, the Fund expects the risk of loss to be remote. J. New Accounting Pronouncement.On July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation 27 Portfolio 21 NOTES TO FINANCIAL STATEMENTS June 30, 2007, Continued No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN 48”). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more likely-than-not threshold would be recorded as a tax benefit or expense in the current year. Adoption of FIN 48 is required as of the date of the last NAV calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date.On December 22, 2006, the SEC granted a six-month delay in the required implementation of FIN 48 for mutual funds. At this time, management is evaluating the implications of FIN 48 and its impact in the financial statements has not yet been determined. In September 2006, FASB issued FASB Statement No. 157, “Fair Value Measurement” (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Fund believes adoption of SFAS 157 will have no material impact on its financial statements. NOTE 3 – COMMITMENTS AND OTHER RELATED PARTY TRANSACTIONS Progressive Investment Management Corporation (the “Advisor”) provides the Fund with investment management services under an Investment Advisory Agreement (the “Agreement”).Under the Agreement, the Advisor furnishes all investment advice, office space, certain administrative services, and provides most of the personnel needed by the Fund. For the period July 1, 2006 to March 29, 2007, the Advisor was entitled to a monthly fee at the annual rate of 1.00% based upon the average daily net assets of the Fund.Effective March 30, 2007, the Advisor is entitled to a monthly fee at the annual rate of 0.95% based upon the average daily net assets of the Fund.As compensation for its services, for the year ended June 30, 2007, the Fund incurred $1,689,416 in advisory fees. The Advisor has contractually agreed to limit the Fund’s annual ratio of expenses to 1.50% for the Retail Class and 1.20% for the Institutional Class of the Fund’s average daily net assets.The contract’s term is indefinite and may 28 Portfolio 21 NOTES TO FINANCIAL STATEMENTS June 30, 2007, Continued be terminated only by the Board of Trustees.For the year ended June 30, 2007 the Advisor waived $120,444 in fees for the Fund. The Advisor is permitted to seek reimbursement from the Fund, subject to limitations for fees waived and/or Fund expenses it pays over the following three years after payment. At June 30, 2007, the remaining cumulative unreimbursed amount paid and/or waived by the Advisor on behalf of the Fund that may be reimbursed was $521,822.The Advisor may recapture a portion of the above amount no later than the dates as stated below: Year of Expiration Amount August 31, 2007 $148,411 August 31, 2008 $135,899 June 30, 2009 $117,068 June 30, 2010 $120,444 The Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement.Any such reimbursement is also contingent upon Board of Trustees review and approval prior to the time the reimbursement is initiated. U.S. Bancorp Fund Services, LLC (the “USBFS”), an indirect wholly-owned subsidiary of U.S. Bancorp, serves as the Fund’s Administrator (the “Administrator”) and, in that capacity, performs various administrative and accounting services for the Fund.USBFS also serves as the Fund’s fund accountant, transfer agent, dividend disbursing agent and registrar.The Administrator prepares various federal and state regulatory filings, reports and returns for the Fund; prepares reports and materials to be supplied to the trustees; monitors the activities of the Fund’s custodian, transfer agent and accountants; coordinates the preparation and payment of Fund expenses and reviews the Fund’s expense accruals.For its services, the Administrator received a monthly fee at the following annual rate: Under $15 million $30,000 $15 to $50 million 0.20% of average daily net assets $50 to $100 million 0.15% of average daily net assets $100 to $150 million 0.10% of average daily net assets Over $150 million 0.05% of average daily net assets Effective April 1, 2007, the Administrator receives a monthly fee at the following annual rates: First $50 million 0.15% of average daily net assets Next $50 million 0.12% of average daily net assets Next$50 million 0.10% of average daily net assets Over $150 million 0.05% of average daily net assets $30,000 minimum 29 Portfolio 21 NOTES TO FINANCIAL STATEMENTS June 30, 2007, Continued For the year ended June 30, 2007 the Fund incurred $221,988 in administration fees. The officers of the Trust are employees of the Administrator. The Chief Compliance Officer is also an employee of the Administrator. For the year ended June 30, 2007, the Fund was allocated $5,000 of the Trust’s Chief Compliance Officer fee. Quasar Distributors, LLC (the “Distributor”) acts as the Fund’s principal underwriter in a continuous public offering of the Fund’s shares.U.S. Bank, N.A.serves as custodian (the “Custodian”) to the Fund. Both the Distributor and Custodian are affiliates of the Administrator. The Fund has adopted a Distribution Plan (the “Plan”) in accordance with Rule 12b-1 under the 1940 Act with respect to Retail shares.The Plan provides that the Fund may pay a fee to the Advisor, as Distribution Coordinator, at an annual rate of up to 0.25% of the average daily net assets of Retail shares.No distribution fees are paid by Institutional shares.The fee is paid to the Distribution Coordinator as compensation for distribution-related activities, not reimbursement for specific expenses incurred.For the year ended June 30, 2007, the Fund incurred $399,550 in distribution fees. The Fund has entered into Sub-Transfer Agent Arrangements (the “Arrangements”) with respect to Retail Class shares.Under the Arrangements, the Fund will pay Sub-Transfer Agents, at an annual rate of up to 0.05% of the average daily net assets of Retail shares.All Arrangements must be approved by the Board of Trustees.For the year ended June 30, 2007, the Fund incurred $2,994 in Sub-Transfer Agent fees. NOTE 4 – PURCHASES AND SALES OF SECURITIES For the year ended June 30, 2007, the cost of purchases and the proceeds from the sale of securities, excluding short-term investments, were $71,583,024 and $0 respectively. There were no purchases or sales of long-term U.S. Government securities for the year ended June 30, 2007. NOTE 5 – DISTRIBUTIONS TO SHAREHOLDERS The tax character of distributions paid during the year ended June 30, 2007 and the period ended June 30, 2006 was as follows: 2007 2006 Distributions paid from: Ordinary income $ 1,548,567 $ 561,957 Long-term capital gain 1,444,815 212,750 $ 2,993,382 $ 774,707 30 Portfolio 21 NOTES TO FINANCIAL STATEMENTS June 30, 2007, Continued The Fund designated as long-term capital gain dividend, pursuant to Internal Revenue Code Section 852(b)(3), the amount necessary to reduce the earnings and profits of the Fund related to net capital gain to zero for the tax year ended June 30, 2007. As of June 30, 2007, the components of accumulated earnings/(losses) on a tax basis were as follows: Cost of investments (a) $ 183,856,608 Gross unrealized appreciation 64,940,100 Gross unrealized depreciation (4,735,799 ) Net unrealized appreciation 60,204,301 Undistributed ordinary income 1,876,229 Undistributed long-term capital gain 87,549 Total distributable earnings 1,963,778 Net unrealized appreciation on foreign currency transactions 5,028 Post-October currency loss (50,893 ) Total accumulated gains $ 62,122,214 (a) At June 30, 2007 , the basis of investments for federal income purposes was the same as their cost for financial reporting purposes. 31 Portfolio 21 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Portfolio 21 and The Board of Trustees of Professionally Managed Portfolios We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Portfolio 21, a series of Professionally Managed Portfolios, as of June 30, 2007 and the related statement of operations for the year then ended, the statements of changes in net assets and the financial highlights for the periods indicated thereon.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Trust is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of June 30, 2007, by correspondence with the custodian and brokers.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Portfolio 21 as of June 30, 2007, the results of its operations for the year then ended, the changes in its net assets and the financial highlights for the periods indicated thereon, in conformity with accounting principles generally accepted in the United States of America. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania August 27, 2007 32 Portfolio 21 TRUSTEES AND EXECUTIVE OFFICERS (Unaudited) The overall management of the business and affairs of the Trust is vested with its Board of Trustees (the “Board”).The Board approves all significant agreements between the Trust and persons or companies furnishing services to it, including the agreements with the Advisor, the Administrator, Custodian and Transfer Agent.The day-to-day operations of the Trust are delegated to its officers, subject to the Fund’s investment objectives, strategies, and policies and to general supervision by the Board. The current Trustees and executive officers of the Trust, their dates of birth and positions with the Trust, term of office with the Trust and length of time served, their principal occupations for the past five years and other directorships held are set forth in the table below.Unless noted otherwise, each person has held the position listed for a minimum of five years. Number of Portfolios Term of Principal in Fund Position Office and Occupation Complex(2) Other Name, Address with the Length of During Past Overseen by Directorships and Age Trust(1) Time Served Five Years Trustees Held Independent Trustees of the Trust Dorothy A. Berry Chairman Indefinite President, Talon Industries, 1 Allegiant (born 1943) and Term; Inc. (administrative, Funds. 2020 E. Financial Way Trustee Since management and business Suite 100 May 1991. consulting); formerly, Glendora, CA 91741 Chief Operating Officer, Integrated Asset Management (investment advisor and manager) and formerly, President, Value Line, Inc. (investment advisory and financial publishing firm). Wallace L. Cook Trustee Indefinite Investment Consultant; 1 The Dana (born 1939) Term; formerly, Chief Executive Foundation; 2020 E. Financial Way Since Officer, Rockefeller Trust The Suite 100 May 1991. Co., prior thereto Senior University Glendora, CA 91741 Vice President; formerly, of Virginia Senior Vice President, Law School Norton Simon, Inc. Foundation. Carl A. Froebel Trustee Indefinite Owner, Golf Adventures, 1 None. (born 1938) Term; LLC, (Vacation Services), 2020 E. Financial Way Since formerly, President and Suite 100 May 1991. Founder, National Investor Glendora, CA 91741 Data Services, Inc. (investment related computer software). 33 Portfolio 21 TRUSTEES AND EXECUTIVE OFFICERS (Unaudited), Continued Number of Portfolios Term of Principal in Fund Position Office and Occupation Complex(2) Other Name, Address with the Length of During Past Overseen by Directorships and Age Trust(1) Time Served Five Years Trustees Held Steven J. Paggioli Trustee Indefinite Consultant since July 1 Trustee, (born 1950) Term; 2001; formerly, Executive Managers 2020 E. Financial Way Since Vice President, Investment Funds; Suite 100 May 1991. Company Administration, Trustee, Glendora, CA 91741 LLC (“ICA”) (mutual fund Managers administrator). AMG Funds. Officers of the Trust Robert M. Slotky President Indefinite Vice President, U.S. 1 Not (born 1947) Term; Since Bancorp Fund Services, Applicable. 2020 E. Financial Way August 2002. LLC since July 2001; Suite 100 Chief Indefinite formerly, Senior Vice Glendora, CA 91741 Compliance Term; Since President, ICA (May Officer September 1997-July 2001). 2004 Anti- Indefinite Money Term; Since Laundering December Officer 2005 Eric W. Falkeis Treasurer Indefinite Chief Financial Officer, 1 Not (born 1973) Term; U.S. Bancorp Fund Services, Applicable. 615 East Michigan St. Since LLC, since April 2006; Vice Milwaukee, WI 53202 August 2002. President, U.S. Bancorp Fund Services, LLC since 1997; formerly, Chief Financial Officer, Quasar Distributors, LLC (2000-2003). Angela L. Pingel Secretary Indefinite Counsel, U.S. Bancorp 1 Not (born 1971) Term; Fund Services LLC since Applicable. 615 East Michigan St. Since 2004; formerly, Associate, Milwaukee, WI 53202 December Krukowski & Costello, 2005. S.C., (2002-2004); formerly, Vice President – Investment Operations, Heartland Advisors, Inc. (1994-2002). (1) The Trustees of the Trust are not “interested persons” of the Trust as defined under the 1940 Act (“Independent Trustee”). (2) The Trust is comprised of numerous series managed by unaffiliated investment advisors.The term “Fund Complex” applies only to the Fund.The Fund does not hold itself out as related to any other series within the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series. 34 Portfolio 21 FEDERAL TAX INFORMATION (Unaudited) Portfolio 21 designates 100% of the ordinary distributions paid during the period ended June 30, 2007 as qualified dividend income under the Jobs Growth and Tax Reconciliation Act of 2003. For the period ended June 30, 2007, 32% of the ordinary distributions paid by Portfolio 21 qualify for the dividend receivable deduction available to corporate shareholders. Additional information applicable to foreign shareholders only:Portfolio 21 designates 9% of the ordinary income distributions paid during the period ended June 30, 2007 as interest related dividends under Internal Revenue Code Section 871 (K)(1)(c). For the year ended June 30, 2007, Portfolio 21 earned foreign source income and paid foreign taxes which they intend to pass through to their shareholders pursuant to Section 853 of the Internal Revenue Code as follows: Gross Taxes Gross Taxes Dividend Withheld Dividend Withheld Country Per Share Per Share Country Per Share Per Share Austria 0.0061 0.0009 Italy 0.0123 0.0033 Belgium 0.0133 0.0020 Japan 0.0286 0.0020 Canada 0.0003 0.0000 Netherlands 0.0109 0.0016 Denmark 0.0126 0.0022 Norway 0.0074 0.0011 Finland 0.0272 0.0042 Spain 0.0032 0.0006 France 0.0176 0.0026 Switzerland 0.0411 0.0097 Germany 0.0559 0.0085 Sweden 0.1546 0.0486 INFORMATION ABOUT THE PORTFOLIO HOLDINGS (Unaudited) Portfolio 21 files its complete schedule of portfolio holdings for its first and third quarters with the SEC on Form N-Q. The Fund’s Form N-Q is available without charge, upon request, by calling (866) 209-1962.Furthermore, you can obtain the Form N-Q on the SEC’s website at www.sec.gov. INFORMATION ABOUT PROXY VOTING (Unaudited) Information regarding how Portfolio 21 votes proxies relating to portfolio securities is available without charge, upon request, by calling toll-free at (866) 209-1962 or by accessing the SEC’s website at www.sec.gov. Information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ending June 30 is available by calling (866) 209-1962 or by accessing the SEC’s website at www.sec.gov. INFORMATION ABOUT HOUSEHOLDING To reduce expenses, we may mail only one copy of the Fund’s prospectus and each annual and semi-annual report to those addresses shared by two or more accounts. If you wish to receive individual copies of these documents, please call us at (866) 209-1962 (or contact your financial institution). We will begin sending you individual copies thirty days after receiving your request. 35 Advisor PROGRESSIVE INVESTMENT MANAGEMENT CORPORATION 721 NW 9th Avenue Portland, Oregon97209 (877) 351-4115 EXT. 21 Distributor QUASAR DISTRIBUTORS, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 Custodian U.S. BANK, N.A. Custody Operations 1555 N. RiverCenter Drive, Suite 302 Milwaukee, Wisconsin53212 Transfer Agent U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 Independent Registered Public Accounting Firm TAIT, WELLER & BAKER LLP 1818 Market Street, Suite 2400 Philadelphia, Pennsylvania19103 Legal Counsel PAUL, HASTINGS, JANOFSKY & WALKER, LLP 55 Second Street, 24th Floor San Francisco, California94105 Portfolio 21 – Retail Class Symbol – PORTX CUSIP – 742935588 Portfolio 21 – Institutional Class Symbol – PORIX CUSIP – 742935356 Item 2. Code of Ethics. The registrant has adopted a code of ethics that applies to the registrant’s President and Treasurer.The registrant has not made any amendments to its code of ethics during the period covered by this report.The registrant has not granted any waivers from any provisions of the code of ethics during the period covered by this report. A copy of the registrant’s Code of Ethics is filed herewith. Item 3. Audit Committee Financial Expert. The registrant’s board of trustees has determined that each member of the Trust’s audit committee is financially literate and independent.Ms. Dorothy A. Berry and Messrs. Wallace L. Cook and Carl A. Froebel are each“audit committee financial experts” and are considered to be “independent” as each term is defined in Item3 of FormN-CSR. Item 4. Principal Accountant Fees and Services. The registrant has engaged its principal accountant to perform audit services, audit-related services, tax services and other services during the past two fiscal years.“Audit services” refer to performing an audit of the registrant's annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years.“Audit-related services” refer to the assurance and related services by the principal accountant that are reasonably related to the performance of the audit.“Tax services” refer to professional services rendered by the principal accountant for tax compliance, tax advice, and tax planning.There were no “Other services” provided by the principal accountant.The following table details the aggregate fees billed for each of the last two fiscal years for audit fees, audit-related fees, tax fees and other fees by the principal accountant. FYE6/30/2007 FYE6/30/2006 Audit Fees $17,000 $16,000 Audit-Related Fees N/A N/A Tax Fees $2,000 $2,000 All Other Fees N/A N/A The audit committee has adopted pre-approval policies and procedures that require the audit committee to pre-approve all audit and non-audit services of the registrant, including services provided to any entity affiliated with the registrant.All of the principal accountant’s hours spent on auditing the registrant’s financial statements were attributed to work performed by full-time permanent employees of the principal accountant.(If more than 50 percent of the accountant’s hours were spent to audit the registrant's financial statements for the most recent fiscal year, state how many hours were attributed to work performed by persons other than the principal accountant's full-time, permanent employees.) The following table indicates the non-audit fees billed by the registrant’s accountant for services to the registrant and to the registrant’s investment adviser (and any other controlling entity, etc.—not sub-adviser) for the last two years.The audit committee of the board of trustees/directors has considered whether the provision of non-audit services that were rendered to the registrant's investment adviser is compatible with maintaining the principal accountant's independence and has concluded that the provision of such non-audit services by the accountant has not compromised the accountant’s independence. Non-Audit Related Fees FYE6/30/2007 FYE6/30/2006 Registrant N/A N/A Registrant’s Investment Adviser N/A N/A Item 5. Audit Committee of Listed Registrants. Not applicable to open-end investment companies. Item 6. Schedule of Investments. Schedule of Investments is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 8. Portfolio Managers of Closed-End Management Investment Companies Not applicable to open-end investment companies. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchases. Not applicable to open-end investment companies. Item 10. Submission of Matters to a Vote of Security Holders. The registrant has adopted a nominating committee charter that contains the procedures by which shareholders may recommend nominees to the registrant’s board of trustees.There have been no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board of trustees for the period. Item 11. Controls and Procedures. (a) The Registrant’s President and Treasurer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “Act”)) as of a date within 90 days of the filing of this report, as required by Rule30a-3(b) under the Act and Rules13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no significant changes in the Registrant's internal controls over financial reporting that occurred during the Registrant's last fiscal half-year that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a) (1) Any code of ethics or amendment thereto, that is subject of the disclosure required by Item2, to the extent that the registrant intends to satisfy Item2 requirements through filing an exhibit. Filed herewith. (2) Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002.Filed herewith. (3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons.Not applicable to open-end investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title) * /s/ Robert M. Slotky Robert M. Slotky, President DateSeptember 10, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) * /s/ Robert M. Slotky Robert M. Slotky, President DateSeptember 10, 2007 By (Signature and Title) * /s/ Eric W. Falkeis Eric W. Falkeis, Treasurer DateSeptember 10, 2007 * Print the name and title of each signing officer under his or her signature.
